Name: 2010/791/EU: Commission Decision of 20Ã December 2010 listing the products referred to in the second subparagraph of point III(1) of Annex XII to Council Regulation (EC) NoÃ 1234/2007 (notified under document C(2010) 8434)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  marketing;  consumption
 Date Published: 2010-12-21

 21.12.2010 EN Official Journal of the European Union L 336/55 COMMISSION DECISION of 20 December 2010 listing the products referred to in the second subparagraph of point III(1) of Annex XII to Council Regulation (EC) No 1234/2007 (recast) (notified under document C(2010) 8434) (2010/791/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular point (b)(i) of Article 121 in conjunction with Article 4 thereof, Whereas: (1) Commission Decision 88/566/EEC of 28 October 1988 listing the products referred to in the second subparagraph of Article 3(1) of Council Regulation (EEC) No 1898/87 (2) has been substantially amended (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) Regulation (EC) No 1234/2007 establishes the principle that the descriptions milk and milk products may not be used for milk products other than those in described point II of Annex XII thereto. As an exception, this principle is not applicable to the description of products the exact nature of which is known because of traditional use and/or when the designations are clearly used to describe a characteristic quality of the product. (3) The Member States must notify to the Commission indicative lists of the products which they deem to meet, within their own territories, the criteria for the abovementioned exception. A list should be made of such products on the basis of the indicative lists notified by the Member States. That list should include the names of the relevant products according to their traditional use in the various languages of the Union, in order to render these names usable in all the Member States, provided they comply with the provisions of Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (4). (4) Additions to this list may be made in accordance with Article 121(b)(i) of Regulation (EC) No 1234/2007. (5) Following the accessions to the European Union of 2004 and 2007, some of the new Member States have submitted lists of products which they deem to meet, within their own territories, the criteria for the abovementioned exception. The list in Annex I to this Decision should therefore be completed by including the names of the products from the new Member States, in the relevant languages, which can benefit from the exception. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The products corresponding, on the territory of the Union, to the products referred to in the second subparagraph of point III(1) of Annex XII to Regulation (EC) No 1234/2007 are listed in Annex I to this Decision. Article 2 Decision 88/566/EEC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex III. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 310, 16.11.1988, p. 32. (3) See Annex II. (4) OJ L 109, 6.5.2000, p. 29. ANNEX I List of the products referred to in the second subparagraph of point III(1) of Annex XII to Regulation (EC) No 1234/2007 ES Leche de almendras DA KakaosmÃ ¸r MandelsmÃ ¸r JordnÃ ¸ddesmÃ ¸r KokosmÃ ¦lk FlÃ ¸deboller » ¦ fromage « used in the description of a fruit-based dessert not containing milk or other milk products or milk or milk imitation products (for example, citronfromage) SmÃ ¸rtyve Ostekiks Osterejer FlÃ ¸detablet FlÃ ¸defodbolde FlÃ ¸demint FlÃ ¸dekaramel DE Kokosmilch Liebfrau(en)milch Fischmilch Milchner Butterbirne Rahmapfel Butterbohne Butterkohl Butterpilz MilchbrÃ ¤tling Buttersalat Erdnussbutter Kakaobutter FleischkÃ ¤se LeberkÃ ¤se KÃ ¤seklee ButterhÃ ¤uptel Butterschnitzel Faschiertes Butterschnitzel Milchmargarine MargarinestreichkÃ ¤se EL Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã ºÃ ±Ã ºÃ ¬Ã ¿Ã Ã ¦Ã Ã ¿Ã Ã Ã Ã ºÃ Ã µÃ ¼Ã ± Ã Ã Ã ­Ã ¼Ã ± Ã ±Ã Ã ±Ã ²Ã ¿Ã Ã ¯Ã Ã ¿Ã Ã Ã Ã ­Ã ¼Ã ± Ã ºÃ ¬Ã Ã Ã ±Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ºÃ Ã ­Ã ¼Ã ± EN Coconut milk Cream ¦ or Milk ¦ used in the description of a spirituous beverage not containing milk or other milk products or milk or milk product imitations (for example, cream sherry, milk sherry) Cream soda Cream filled biscuits (for example, custard cream, bourbon cream, raspberry cream biscuits, strawberry cream, etc.) Cream filled sweets or chocolates (for example, peppermint cream, raspberry cream, crÃ ¨me egg) Cream crackers Salad cream Creamed coconut and other similar fruit, nut and vegetable products where the term creamed describes the characteristic texture of the product Cream of tartar Cream or creamed soups (for example, cream of tomato soup, cream of celery, cream of chicken, etc.) Horseradish cream Ice-cream Jelly cream Table cream Cocoa butter Shea butter Nut butters (for example, peanut butter) Butter beans Butter puffs Fruit cheese (for example, lemon cheese, Damson cheese) FR Lait damande Lait de coco «CrÃ ¨me ¦ » used in the description of a soup not containing milk or other milk products or milk or milk product imitations (for example, crÃ ¨me de volailles, crÃ ¨me de lÃ ©gumes, crÃ ¨me de tomates, crÃ ¨me dasperges, crÃ ¨me de bolets, etc.) «CrÃ ¨me ¦ » used in the description of spirituous beverages not containing milk or other milk products or milk or milk product imitations (for example, crÃ ¨me de cassis, crÃ ¨me de framboise, crÃ ¨me de banane, crÃ ¨me de cacao, crÃ ¨me de menthe, etc.) «CrÃ ¨me ¦ » used in the description of prepared meat products (for example, poultry liver cream, cream pÃ ¢tÃ ©, etc.) CrÃ ¨me de maÃ ¯s CrÃ ¨me de riz CrÃ ¨me davoine CrÃ ¨me danchois CrÃ ¨me dÃ ©crevisses CrÃ ¨me de pruneaux, crÃ ¨me de marron (cream of other stone fruits) CrÃ ¨me confiseur Beurre de cacao Beurre de cacahouÃ ¨te Fromage de tÃ ªte Haricot beurre BeurrÃ © Hardy IT Latte di mandorla Burro di cacao Latte di cocco Fagiolini al burro HU Vajretek GyÃ ¼mÃ ¶lcssajt (pl. birsalmasajt) DisznÃ ³sajt vagy hÃ ºssajt vagy fejsajt Haltej KakaÃ ³vaj KÃ ³kusztej MogyorÃ ³vaj Vajbab VajkÃ ¶rte NL Pindakaas Hoofdkaas Cacaoboter Leverkaas Hamkaas Tongkaas Nierkaas Kokosmelk  ¦ crÃ ¨me  used in the description of soup not containing milk or other milk products or milk or milk product imitations (for example, groentencrÃ ¨me, tomatencrÃ ¨me, aspergecrÃ ¨me, etc.)  ¦ crÃ ¨me  used in the description of a spirituous beverage not containing milk or other milk products or milk or milk product imitations (for example, cassiscrÃ ¨me, frambozencrÃ ¨me, cacaocrÃ ¨me, bananencrÃ ¨me, etc.) CrÃ ¨mevulling LevercrÃ ¨me Boterbonen PL Ser jabÃ eczny PT Leite de coco Manteiga de cacau Manteiga de amendoim Queijo doce de Tomar Queijinho de sal SL Mesni sir SK AraÃ ¡idovÃ © maslo Fazula maslovÃ ¡ (maslovka) KakaovÃ © maslo KokosovÃ © mlieko Masliak MaslovÃ ¡ hruÃ ¡ka (maslovka) PeÃ eÃ ovÃ ½ syr VtÃ ¡Ã ie mlieko FI Kaakaovoi MaapÃ ¤hkinÃ ¤voi VoileipÃ ¤keksi Voitatti VoileipÃ ¤kakku SV JordnÃ ¶tssmÃ ¶r KakaosmÃ ¶r SmÃ ¶rsopp KokosmjÃ ¶lk Ostkex Margarinost SmÃ ¶rdeg ANNEX II Repealed Decision with its amendment Commission Decision 88/566/EEC (OJ L 310, 16.11.1988, p. 32). Commission Decision 98/144/EC (OJ L 42, 14.2.1998, p. 61). ANNEX III Correlation table Decision 88/566/EEC This Decision Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III